Peh Curiam:
The learned master appears to have been of opinion that this case did not come within the equity jurisdiction of the court below, for the reason that the plaintiff had an adequate remedy at law. In this, he was perhaps correct. He says, however, that at the final hearing “the defendants requested and agreed that whatever doubt existed as to the jurisdiction in equity should be resolved in favor of the jurisdiction; it being the desire of the defendants, as well as the plaintiff, to settle in this proceeding all questions of title touching the fund in controversy.” We do not favor giving jurisdiction to equity by consent, and when the case is absolutely clear upon this point we shall always feel at liberty to decline to recognize such agreement. In view of the fact that something might be said in favor of the jurisdiction, and that the case has proceeded to final hearing at considerable expense to the parties, we have concluded to dispose of it as it stands.
This is not difficult. If we concede that it was at one time the intention of Martin Reeg to make Mary S. Jinks, appellant, the beneficiary of the certificate in question, it is clear that he did not do so according to the forms of the order provided in such cases. The master has so found, and his finding is sustained by the court below. It is true, Reeg wrote the words, “ Pajr to Marjr S. Jinks,” on the certificate, in June, 1887; but he kept it in his possession until within a few days of his death. It is not a strained inference from this fact, that the ■ intention to divert this fund from his lawful wife to another woman with whom he lived, but who had no claim upon him which the law would recognize, was not even fully executed in his own mind. We do not know what influence was brought to bear upon him to make this indorsement, but it is evident he proceeded no further in the matter, and there is nothing to show that he intended to. As the matter stands, the appellant has no legal claim against the lodge, and the court below was right in dismissing her bill.
The decree is affirmed, and the appeal dismissed, at the costs of the appellant.